Citation Nr: 0510939	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Hepatitis C.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
nervous condition.  

5.  Evaluation of pseudofolliculitis barbae (PB), currently 
rated as noncompensable.

6.  Evaluation of residuals of a left knee injury, currently 
rated as 10 percent disabling.  

7.  Evaluation of residuals of a right thumb injury, with 
degenerative joint disease, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002, January 2003, and May 2003 
rating determinations of a regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in March 2004.  

The issues of increased evaluations for residuals of a left 
thumb injury and residuals of a left knee injury are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




FINDINGS OF FACT

1.  Any current right ear hearing loss disability or tinnitus 
is unrelated to the veteran's period of service.  

2.  Any current Hepatitis disorder is not of service origin.

3.  Evidence submitted since the RO's March 1989 denial of 
service connection for a psychiatric disorder does not raise 
a reasonable possibility of substantiating the claim.

4.  The veteran's PB has not been shown to have caused 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area; or to cover an area that is at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or to have required intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2004).

3.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder has not been received.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2004).

5.  The criteria for a compensable evaluation for PB have not 
been met at any time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.118, Diagnostic Code 7806 
(2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the May 2002, January 2003, and 
May 2003 rating determinations and the January 2003 and 
January 2004 statements of the case informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in January 2002, April 
2002, March 2003, April 2003, and September 2003 letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the initial VCAA 
letters were sent to the appellant prior to the May 2002 and 
May 2003 rating decisions.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the April 2003 and September 2003 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

As to the issues of service connection for right ear hearing 
loss, tinnitus, and Hepatitis and the necessity for an 
examination, the Board notes that the evidence before the 
Secretary does not, taking into account all information and 
lay or medical evidence (including statements of the 
claimant), indicate that the disorders at issue may be 
associated with the veteran's active military service.  
Furthermore, an examination is not required because there is 
no reasonable possibility that an examination would aid in 
substantiating the claim.  See Winters v. West, 12 Vet. App. 
203, 207 (1999), and Soyini v Derwinski, 1 Vet. App. 540, 546 
(1991), which stand for the proposition that the law does not 
require a useless act.  The Board also notes that the medical 
records which are contained in the claims folder are adequate 
for rating purposes and permit the claims to be rated without 
further examination.  38 C.F.R. § 3.326(b) (2004).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
Moreover, at it relates to the issue of service connection 
for PB, the veteran has been afforded several VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).


Hearing Loss and Tinnitus

In addition to the above, the pertinent laws and regulations 
provide that organic disease of the nervous system 
(sensorineural hearing loss) will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

A review of the veteran's service medical records reveals 
that there were no complaints of right ear hearing loss or 
tinnitus in service.

At the time of the veteran's February 1978 service separation 
examination, an audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-
5
LEFT
5
0
0
-
0

There were also no findings of tinnitus noted at that time. 

On his service separation report of medical history, the 
veteran checked the "no" boxes when asked if he had or if 
he had ever had hearing loss, or ear, nose, or throat 
trouble.  

There is also no evidence of hearing loss in the years 
immediately following service.  

In support of his claim, the veteran submitted a December 
2002 audiological evaluation revealing pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
45
LEFT
20
15
5
25
20

At his hearing, the veteran testified that he delivered ammo 
to the artillery for about 1.5 years when he was in Germany.  
He noted that they had live shoots where he was delivering 
and that he was afforded no ear protection.  He also 
testified that he drove a 5 ton vehicle that was very loud.  
The veteran stated that no physician had told him that he 
might need hearing aids.  The veteran also testified that he 
had tinnitus while in service.  He noted that he never told 
the audiologist that he had ringing in his ears.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss and tinnitus.  Although it has 
been currently shown that the veteran had right ear hearing 
loss for VA rating purposes, there is no documented evidence 
of hearing loss for many years following service.  Moreover, 
the veteran is not competent as a lay person to provide 
opinions on medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992). 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his hearing 
loss and tinnitus to service are in conflict with the lack of 
treatment for hearing loss or tinnitus in the years 
immediately following service.  

The Board is presented with lay assertions of hearing loss 
and tinnitus due to acoustic trauma in service.  There is 
however, no evidence of the veteran experiencing acoustic 
trauma in service.  Additionally, neither right ear hearing 
loss nor tinnitus was identified during service or in 
proximity to service and there has been no competent medical 
evidence presented linking any current right ear hearing loss 
or tinnitus to the veteran's period of service.  The 
preponderance of the evidence is against the claim of service 
connection for hearing loss and tinnitus and there is no 
doubt to be resolved.


Hepatitis C

The veteran's service medical records any devoid of any 
findings of Hepatitis.  

At the time of an August 1996 VA hospitalization, the veteran 
was diagnosed as being positive for HCV.  At that time, the 
veteran was hospitalized for alcohol, marijuana, and cocaine 
dependence.   The veteran was noted to have Hepatitis C at 
the time of an August 1997 VA hospitalization.  He was 
hospitalized in August 1997 for alcohol dependence and 
marijuana and cocaine abuse.  At the time of an August 1999 
hospitalization for alcohol detoxification, the veteran 
admitted to using heroin on occasion.  

At his March 2004 hearing, the veteran testified that he was 
diagnosed as having Hepatitis C in 1980 or 1981.  He noted 
that he probably caught it from a prostitute while in 
service.  He further stated that he had never taken any 
illegal drugs intravenously.  He later testified that he was 
diagnosed with Hepatitis in 1983 or 1984.  

The veteran maintains that his current Hepatitis is related 
to his period of service.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for Hepatitis.  Although the veteran has been 
currently diagnosed with Hepatitis, there is no documented 
evidence of Hepatitis for many years following service.  
Moreover, the veteran is not competent as a lay person to 
provide opinions on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992). 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his 
Hepatitis to service are in conflict with the inservice 
treatment records and the lack of treatment for Hepatitis in 
the years immediately following service.  

The Board is presented with lay assertions of Hepatitis due 
to service.  However, Hepatitis was not identified during 
service or in proximity to service and there has been no 
competent medical evidence presented linking a current 
Hepatitis to the veteran's period of service.  The 
preponderance of the evidence is against the claim of service 
connection for Hepatitis and there is no doubt to be 
resolved.  


New and Material-Nervous Condition

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)]. This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated subsequent to this time, his claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In a March 1989 rating determination, the RO related that the 
July 1975 entrance examination revealed no disability.  The 
RO further noted that at the time of the veteran's February 
1978 service separation examination, normal psychiatric 
findings were reported.  The RO observed that the veteran 
gave a history of difficulty sleeping due to excessive 
worries.  The RO noted that the veteran was under treatment 
and control from August 1977 to December 1977 for continued 
hashish use.  The RO further observed that a January 1989 
hospital summary revealed that the veteran was seen for 
alcohol and drug abuse.  He denied any psychiatric diagnosis 
or treatment.   The veteran was noted to be alert, oriented, 
and ambulatory.  The RO denied service connection on the 
basis that a psychosis was not shown by the evidence of 
record.  In an October 1989 letter, the veteran indicated 
that he was given Valium 10 mg. and hospitalized for bad 
nerves while stationed in Germany.  He noted that he was told 
that he was suffering from depression.  

The veteran did not perfect his appeal and the decision 
became final.  

Evidence received subsequent to the 1989 rating determination 
includes VA hospitalizations from July 25, 1996, to August 5, 
1996 and from August 15, 1997, to September 5, 1997, for 
alcohol dependence, marijuana abuse, and cocaine abuse.  Also 
of record is a VA discharge summary report for a period of 
hospitalization from September 5, 1997, to December 14, 1997, 
with a principal diagnosis of an adjustment disorder, NOS.  
The veteran was also hospitalized for alcohol detoxification 
from August 3, 1999, to August 6, 1999.  Outpatient treatment 
records covering the time period from August 1999 to January 
2002 show continuing treatment for alcohol and drug 
dependence with several diagnoses of an adjustment disorder.  

At his March 2004 hearing, the veteran indicated that he had 
been diagnosed with depression.  He further testified that he 
had a nervous condition in service.  The veteran stated that 
he was placed on Prozac but that he was now taking 
Amitriptyline.  He indicated that he would become more 
anxious than depressed.  The veteran noted that he had a 
sleeping problem in service.  He stated that it was insomnia.  
The veteran indicated that he had never been told by any 
physician that his present psychiatric problems were related 
to service.  

New and material evidence has not been submitted to reopen 
the veteran's claim.  The additional medical treatment 
records reveal only current findings of an adjustment 
disorder and continued treatment for alcohol and drug 
dependence.  There has been no competent medical evidence 
submitted relating any current psychiatric disorder to the 
veteran's period of service.  

The veteran's beliefs that any current psychiatric disorder 
is related to service only reiterates the contentions which 
he advanced at the time of his previous denial.  Hence, such 
evidence is cumulative and not new for the purposes of 
reopening the claim.  Moreover, while the veteran has 
expressed his belief that his any current psychiatric 
disorder is related to service, it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

In the absence of new and material evidence to reopen the 
claim of service connection, the petition to reopen must be 
denied.


Pseudofolliculitis Barbae

The present appeal involves the veteran's claim that the 
severity of his service-connected PB warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board observes that there is no specific diagnostic code 
for PB.  VA regulations provide that when an unlisted 
disorder is encountered it is permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
code which is most analogous is Diagnostic Code 7806 relating 
to eczema or dermatitis.

The Board notes that the regulations governing skin disorders 
changed during the course of this appeal.  When a regulation 
changes during the pendency of a claim for VA benefits and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version of 
the regulation that is most advantageous to him.  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new rating criteria, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

At the time of a December 2002 VA examination, the veteran 
reported that he had changed the treatment of his PB to make 
it better.  He noted that the condition started in the 
military.  He reported that it happened when he started 
shaving every day.  The veteran indicated that the military 
would not tolerate peach fuzz.  

Physical examination revealed mild hyperpigmentation and 
follicular papules in his beard distribution.  It was the 
examiner's impression that the veteran had PB that was mild 
in severity, that had improved with behavioral modification, 
and that had not been currently treated.  

At the time of a May 2003 VA examination, the veteran denied 
receiving treatment for his PB.  On dermatology examination, 
the veteran was noted to be close shaved.  He had no 
involvement of the posterior neck.  He did have some 
hyperpigmentation of his neck.  He also had few or minimal 
papules on his beard.  

It was the examiner's impression that the veteran had PB 
which was minimal in disease severity despite no treatment 
and which covered less than 5 percent of the total body 
surface area involvement.  

At his March 2004 hearing, the veteran testified that he had 
learned how to alternate his shaving.  He noted that if he 
had to shave every day he would be sore.  He stated that 
things were ok if he shaved every other day but not if had to 
shave every day.  

The criteria for a compensable evaluation have not been met 
at any time during the course of the appeal.  The objective 
medical evidence does not demonstrate that the veteran's PB 
causes exfoliation, exudation or itching, involving an 
exposed surface or extensive area. The veteran's PB has also 
not been shown to cover an that is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected.  
Intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period has also not 
been demonstrated.  

The Board is sympathetic to the veteran's beliefs but the 
objective medical evidence demonstrates that an increased 
evaluation was not warranted at any time.  

Additionally, the Board finds that there has been no showing 
by the veteran that the service-connected disorder has 
resulted in frequent periods of hospitalization.  The 
veteran's PB has also not be shown to interfere with his 
employment.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for hearing loss disability is denied.  

Service connection for tinnitus is denied.  

Service connection for Hepatitis C is denied.  

A compensable evaluation for PB is denied.  

The petition to reopen a claim for service connection for a 
psychiatric disorder is denied.


REMAND

At his March 2004 hearing, the veteran testified that his 
right thumb and left knee disorders had markedly worsened in 
the past six to eight months.  The Board notes that the last 
comprehensive examination afforded the veteran occurred in 
May 2003.  VA is obliged to afford a veteran a 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disabilities have worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Accordingly, this matter is remanded for the following:  

1.  The RO should schedule the veteran 
for a VA examination of his left knee to 
determine the nature and severity of his 
service-connected residuals of a left 
knee injury.  All necessary tests and 
studies, including range of motion 
testing reported in degrees of arc and X-
rays studies, should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his left knee 
and to make specific findings as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

The examiner should determine whether the 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
left knee disability and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

The examiner is further requested to 
state whether there is recurrent 
subluxation or lateral instability.  If 
either is present, the examiner should 
state whether it is slight, moderate, or 
severe.  Complete detailed rationale is 
requested for each opinion that is 
rendered.   

2.  The RO should schedule the veteran 
for a VA examination of his right thumb 
to determine the nature and severity of 
his service-connected residuals of a 
right thumb injury, with degenerative 
arthritis.  All necessary tests and 
studies, including range of motion 
testing reported in degrees of arc, 
should be performed and all findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  Ask the examiner 
to discuss whether the veteran's right 
thumb disability causes impairment which 
is analogous to amputation of the thumb.  
The examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to his right thumb and to make 
specific findings as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.  Complete detailed rationale 
is requested for each opinion that is 
rendered.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


